UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7905


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT ROLAND KRING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:05-cr-00134-PMD-1)


Submitted:   January 21, 2014             Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Roland Kring, Appellant Pro Se.  Michael Rhett DeHart,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Vincent   Roland       Kring       seeks    to   appeal       the    district

court’s order summarily denying his Fed. R. Civ. P. 60(b) motion

to dismiss the indictment for lack of jurisdiction and for a

jury trial.       A district court must treat a Rule 60(b) motion as

a successive collateral review application “when failing to do

so     would     allow   the     applicant          to     evade      the     bar       against

relitigation of claims presented in a prior application or the

bar    against     litigation     of       claims      not    presented       in    a    prior

application.”        United States v. Winestock, 340 F.3d 200, 206

(4th     Cir.    2003)       (internal      quotation         marks     omitted).              In

distinguishing between a proper motion for reconsideration and a

successive       application,         “a    motion         directly         attacking      the

prisoner’s       conviction      or    sentence        will     usually      amount       to   a

successive application, while a motion seeking a remedy for some

defect in the collateral review process will generally be deemed

a proper motion to reconsider.”                   Winestock, 340 F.3d at 207.                  We

conclude that because Kring has previously filed a 28 U.S.C.

§ 2255    (2012)    motion,      and     because         Kring’s   Rule      60(b)       motion

directly attacks his conviction, the motion is properly treated

as a successive § 2255 motion.

               The order is not appealable unless a circuit justice

or    judge     issues   a    certificate         of   appealability.              28   U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

                                              2
issue     absent      “a   substantial        showing     of   the    denial       of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 We have

independently reviewed the record and conclude that Kring has

not     made    the   requisite      showing.          Accordingly,        we    deny    a

certificate of appealability and dismiss the appeal.

               Additionally, we construe Kring’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.         Winestock, 340 F.3d at 208.             In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must assert claims based on either:

      (1)      newly discovered evidence that . . . would be
               sufficient to establish by clear and convincing
               evidence that no reasonable factfinder would have
               found the movant guilty of the offense; or

      (2)      a   new   rule   of   constitutional   law,   made
               retroactive to cases on collateral review by the
               Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h).              Kring’s claims do not satisfy either of

these    criteria.         Therefore,    we    deny     authorization      to     file   a

successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately     presented      in   the        materials

before    this     court    and    argument    would     not   aid   the    decisional

process.



                                                                                DISMISSED



                                          3